PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/332,554
Filing Date: 24 Oct 2016
Appellant(s): Czupalla et al.



__________________
Wesley W. Whitmyer, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020 of the Final Rejection mailed 7/06/2020.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 14, 16, 17, 21, 22, 23, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US 9192286 B2) (hereinafter Kazakevich) in view of Noack (US 20130162776 A1) (hereinafter Noack).
Regarding claim 14, Kazakevich discloses:
An optical instrument for capturing stereo images, comprising: [See Kazakevich, col. 3 lines 33-40 discloses a stereoscopic visualization system.]
a housing; [See Kazakevich, Fig. 8 illustrates housing unit 408.]
a first optical lens in the housing; [See Kazakevich, Fig. 8 illustrates a first optical lens (objective) 404A in the housing 408.]
a second optical lens in the housing; [See Kazakevich, Fig. 8 illustrates a second optical lens (objective) 404B in the housing 408.]
a first image sensor fastened to the first carriage and having a first light-sensitive surface configured to capture a first real image received from the first optical lens; [See Kazakevich, Fig. 8 illustrates a first image sensor 411A fastened to the first carriage (412A), wherein it is considered routine and conventional by one of ordinary skill in the art that an image sensor is equipped with a “light sensitive surface” and thereby captures images.]
a second image sensor fastened to the second carriage and having a second light-sensitive surface configured to capture a second real image received from the second optical lens; [See Kazakevich, Fig. 8 illustrates a second image sensor 411B fastened to the second carriage (412B), wherein it is considered routine and conventional by one of ordinary skill in the art that an image sensor is equipped with a “light sensitive surface” and thereby captures images.]
[See Kazakevich, Fig. 8 illustrates element 405A.]
a second reflective surface in a second beam path between the second optical lens and the second image sensor. [See Kazakevich, Fig. 8 illustrates element 405 B.]
Kazakevich does not appear to explicitly disclose:
a first carriage in the housing at a proximal end of the optical instrument and moveable relative to the housing in a direction parallel to a longitudinal axis extending between a proximal end and a distal end of the optical instrument; 
a second carriage in the housing at the proximal end of the optical instrument and moveable relative to the housing in a direction parallel to the longitudinal axis; 
However, Noack discloses:
a first carriage in the housing at a proximal end of the optical instrument [See Noack, Fig. 1a – 1d, illustrates a stereo endoscope head containing a first “carriage” comprised of a prism (3), lens assembly (4) and image sensor (5), and a second “carriage” comprised of a prism (3’), lens assembly (4’) and image sensor (5’); See Noack, ¶ 0023 discloses that the sensor unit may be selectively arranged on a distal tip of the shaft, or in a proximally arranged camera head.] and moveable relative to the housing in a direction parallel to a longitudinal axis extending between a proximal end and a distal end of the optical instrument; [See Noack, ¶ 0029, 0033 discloses dual image sensors of a stereo endoscope movable (shifting) along an axial direction of a shaft.  It is elucidated that the shifting of image sensors may be realized mechanically or through electromechanical actuators, etc.]
 [See Noack, Fig. 1a – 1d, illustrates a stereo endoscope head containing a first “carriage” comprised of a prism (3), lens assembly (4) and image sensor (5), and a second “carriage” comprised of a prism (3’), lens assembly (4’) and image sensor (5’); See Noack, ¶ 0023 discloses that the sensor unit may be selectively arranged on a distal tip of the shaft, or in a proximally arranged camera head; See Noack, ¶ 0029, 0033 discloses dual image sensors of a stereo endoscope movable (shifting) along an axial direction of a shaft.  It is elucidated that the shifting of image sensors may be realized mechanically or through electromechanical actuators, etc.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kazakevich to add the teachings of Noack in order to provide variable adjustment of dual image sensor position independent of each other – allowing an operator to select any direction of view without loss of stereoscopic effect. (Noack, ¶ 0022)

Regarding claim 16, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
wherein the first light-sensitive surface of the first image sensor is planar [See Kazakevich, Fig. 8 illustrates first image sensor (411A) having a planar surface, wherein light from reflective surface (405A) would impinge the surface.] and the first carriage is movable within the housing in a direction parallel to a first plane defined by the first light-sensitive surface; and [See Kazakevich, col. 8 lines 29-42, lines 49-56 discloses moving the image sensors (via motorized actuators – “carriages”) to gather an in-focus object point; See Kazakevich, Fig. 6 illustrates right and left images sensors (10R, and 10L, respectively) attached to carriages (a spring, in the kinematic diagram), and additionally, Fig. 8 illustrating driver circuitry by which the image sensors are attached – note proximal end (413); See Kazakevich, Fig. 6 illustrates kinematics diagram, wherein image sensors (10R, 10L) are moved relative to the optical lenses incorporated by optical system (35); See Kazakevich, Fig. 3 illustrates axis 25 as a substantially “longitudinal” axis with respect to the optical system, and hence lenses 10R and 10L moving parallel to axis 25 within the housing of Fig. 8.  See MPEP 2111.01 II “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”  With respect to the claim, no limitation is provided regarding what constitutes a “longitudinal” axis.  Hence, according to a broadest reasonable interpretation, axis 25 per Fig. 3 is at least a longitudinal axis of the optical instrument given that directionality is contingent upon a reference point, and image sensors 10R and 10L move parallel to the axis.]
wherein the second light-sensitive surface of the second image sensor is planar [See Kazakevich, Fig. 8 illustrates second image sensor (411B) having a planar surface, wherein light from reflective surface (405B) would impinge the surface.] and the second carriage is movable within the housing in a direction parallel to a second plane defined by the second light-sensitive surface. [See Kazakevich, col. 8 lines 29-42, lines 49-56 discloses moving the image sensors (via motorized actuators – “carriages”) to gather an in-focus object point; See Kazakevich, Fig. 6 illustrates right and left images sensors (10R, and 10L, respectively) attached to carriages (a spring, in the kinematic diagram), and additionally, Fig. 8 illustrating driver circuitry by which the image sensors are attached – note proximal end (413); See Kazakevich, Fig. 6 illustrates kinematics diagram, wherein image sensors (10R, 10L) are moved relative to the optical lenses incorporated by optical system (35); See Kazakevich, Fig. 3 illustrates axis 25 as a substantially “longitudinal” axis with respect to the optical system, and hence lenses 10R and 10L moving parallel to axis 25 within the housing of Fig. 8.  See MPEP 2111.01 II “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”  With respect to the claim, no limitation is provided regarding what constitutes a “longitudinal” axis.  Hence, according to a broadest reasonable interpretation, axis 25 per Fig. 3 is at least a longitudinal axis of the optical instrument given that directionality is contingent upon a reference point, and image sensors 10R and 10L move parallel to the axis.]

Regarding claim 17, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
wherein the first light-sensitive surface of the first image sensor is planar and defines a first plane parallel to the optical axis of the first optical lens; and [See Kazakevich, Fig. 8 illustrates surface of image sensors 411A and 411B being parallel to the optical objectives 403A and 403B.]
wherein the second light-sensitive surface of the second image sensor is planar and defines a second plane parallel to the optical axis of the second optical lens. [See Kazakevich, Fig. 8 illustrates surface of image sensors 411A and 411B being parallel to the optical objectives 403A and 403B.]

Regarding claim 21, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
wherein the optical instrument is an endoscope with a rigid shaft. [See Kazakevich, Fig. 8 illustrates the endoscope having a rigid channels 402A and 402B.]

Regarding claim 22, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
wherein the first optical lens is at least one lens of a first rod lens system, and the second optical lens is at least one lens of a second rod lens system. [See Kazakevich, Fig. 8 illustrates relay systems 404A and 404B with a plurality of lens relays; See Kazakevich, col. 10 lines 6-26 discloses that the lens relays are typically rod-lens relays.]

Regarding claim 23, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
wherein the first optical lens is at least one lens of a first relay lens system, and the second optical lens is at least one lens of a second relay lens system. [See Kazakevich, Fig. 8 illustrates relay systems 404A and 404B with a plurality of lens relays; See Kazakevich, col. 10 lines 6-26 discloses that the lens relays are typically rod-lens relays.]

Regarding claim 27, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
[See Kazakevich, col. 8 lines 29-42, lines 49-56 discloses moving the image sensors (via motorized actuators – “carriages”) to gather an in-focus object point; See Kazakevich, Fig. 6 illustrates right and left images sensors (10R, and 10L, respectively) attached to carriages (a spring, in the kinematic diagram), and additionally, Fig. 8 illustrating driver circuitry by which the image sensors are attached – note proximal end (413); See Kazakevich, Fig. 6 illustrates kinematics diagram, wherein image sensors (10R, 10L) are moved relative to the optical lenses incorporated by optical system (35); See Kazakevich, Fig. 3 illustrates axis 25 as a substantially “longitudinal” axis with respect to the optical system, and hence lenses 10R and 10L moving parallel to axis 25 within the housing of Fig. 8.  See MPEP 2111.01 II “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”  With respect to the claim, no limitation is provided regarding what constitutes a “longitudinal” axis.  Hence, according to a broadest reasonable interpretation, axis 25 per Fig. 3 is at least a longitudinal axis of the optical instrument given that directionality is contingent upon a reference point, and image sensors 10R and 10L move parallel to the axis.]
wherein the second carriage is moveable relative to the housing only in the direction parallel to the longitudinal axis of the optical instrument. [See Kazakevich, col. 8 lines 29-42, lines 49-56 discloses moving the image sensors (via motorized actuators – “carriages”) to gather an in-focus object point; See Kazakevich, Fig. 6 illustrates right and left images sensors (10R, and 10L, respectively) attached to carriages (a spring, in the kinematic diagram), and additionally, Fig. 8 illustrating driver circuitry by which the image sensors are attached – note proximal end (413); See Kazakevich, Fig. 6 illustrates kinematics diagram, wherein image sensors (10R, 10L) are moved relative to the optical lenses incorporated by optical system (35); See Kazakevich, Fig. 3 illustrates axis 25 as a substantially “longitudinal” axis with respect to the optical system, and hence lenses 10R and 10L moving parallel to axis 25 within the housing of Fig. 8.  See MPEP 2111.01 II “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”  With respect to the claim, no limitation is provided regarding what constitutes a “longitudinal” axis.  Hence, according to a broadest reasonable interpretation, axis 25 per Fig. 3 is at least a longitudinal axis of the optical instrument given that directionality is contingent upon a reference point, and image sensors 10R and 10L move parallel to the axis.]

Regarding claim 28, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
wherein the first optical lens and the second optical lens are positionally fixed relative to the housing. [See Kazakevich, Fig. 8 illustrates first and second optical lenses 404A and 404B, fixed with respect to housing 408.]

Regarding claim 29, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
[See Kazakevich, Fig. 8 illustrates housing 408 being the outermost surface of the optical instrument.]

Claims 13, 15, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich in view of Noack in view of Schwarz et al. (US 20160286197 A1) (hereinafter Schwarz).
Regarding claim 13, Kazakevich discloses:
A method for adjusting an image sensor disposed in a housing of an optical instrument, comprising the following steps: [See Kazakevich, Fig. 8 illustrates a first and second image sensor 411A, 411B, respectively; See Kazakevich, Fig. 8 illustrates housing (408), and optical instrument (401).]
producing an image of an object arranged at a predetermined position using an optical lens disposed in the housing; [See Kazakevich, Fig. 3 illustrates imaging an object at a predetermined position C (object point C); See Kazakevich, abstract discloses capturing a stereoscopic image from first and second optical channels; See Kazakevich, Fig. 8 illustrates a plurality of lens relays (404A, 404B, etc.)]
moving a carriage with the image sensor to a position within the housing in which the image sensor captures the image in focus; and [See Kazakevich, col. 8 lines 29-42, lines 49-56 discloses moving the image sensors (via motorized actuators) to gather an in-focus object point; See Kazakevich, Fig. 6 illustrates right and left images sensors (10R, and 10L, respectively) attached to carriages (a spring, in the kinematic diagram), and additionally, Fig. 8 illustrating driver circuitry by which the image sensors are attached.]
Noack discloses:
wherein in the moving step the image sensor is moved within the housing relative to the optical lens and in a direction parallel to a longitudinal axis extending between a proximal end and a distal end of the optical instrument. [See Noack, Fig. 1a – 1d, illustrates a stereo endoscope head containing a first “carriage” comprised of a prism (3), lens assembly (4) and image sensor (5), and a second “carriage” comprised of a prism (3’), lens assembly (4’) and image sensor (5’); See Noack, ¶ 0023 discloses that the sensor unit may be selectively arranged on a distal tip of the shaft, or in a proximally arranged camera head; See Noack, ¶ 0029, 0033 discloses dual image sensors of a stereo endoscope movable (shifting) along an axial direction of a shaft.  It is elucidated that the shifting of image sensors may be realized mechanically or through electromechanical actuators, etc.]
For motivation, please see Examiner’s earlier rejection of claim 14.
Kazakevich in view of Noack does not appear to explicitly disclose:
locking the carriage with the image sensor at the position within the housing in which the image sensor captures the image in focus;		
However, Schwarz discloses:
locking the carriage with the image sensor at the position within the housing in which the image sensor captures the image in focus; [See Schwarz, ¶ 0064 discloses the use of a stepper motor connected to a carriage and driving a spindle nut to displace the carriage along the sliding guide, wherein the stepper motor would clamp or hold the carriage fixed upon reaching a determined position.]
In the above citations and throughout the reference as a whole, Kazakevich discloses obtaining stereo images in an endoscope.  As cited above, Kazakevich suggests moving elements of the endoscopic system along an axial path inside of a carriage.  However, Kazakevich does not elaborate on the optical components (reflective surfaces) found within the carriage being connected to and movable with corresponding image sensors.
Schwarz discloses noteworthy similarities to Kazakevich, including moving elements of the endoscope along an axial path via a carriage.  Particularly, a swivel action of the carriage is 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kazakevich in view of Noack to add the teachings of Schwarz in order to secure a carriage of an endoscopic system in an axial direction along a guide rail so as to provide the benefit of avoiding unwanted rotation of objectives relative to a carrier.

Regarding claim 15, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Schwarz discloses:
wherein the first reflective surface is rigidly connected to and moveable with the first image sensor, and the second reflective surface is rigidly connected to and moveable with the second image sensor. [See Schwarz, Fig. 5a illustrates carriage 60 displaceable in the axial direction – in which the sensors and beam splitter move together in the same unit.]
See Examiner’s earlier rejection of claim 13 for motivation to combine.

Regarding claim 19, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Schwarz discloses:
further comprising a setscrew; and wherein at least one of the first carriage and the second carriage is moveable by the setscrew. [See Schwarz, Fig. 5a illustrates threaded spindle 62, along which carriage is moved into a desired position.]
See Examiner’s earlier rejection of claim 13 for motivation to combine.

Regarding claim 26, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Schwarz discloses:
wherein the two image sensors are arranged on sides facing away from one another of the two carriages. [See Schwarz, Fig. 2 illustrates sensors 53 and 50 perpendicular to one another, thus not facing each other, and furthermore are facing away from one another.]
See Examiner’s earlier rejection of claim 13 for motivation to combine.

Claims 18, 20, 24, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich in view of Noack in view of Ito et al. (US 6117071 A) (hereinafter Ito).
Regarding claim 18, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich in view of Noack does not appear to explicitly disclose:
further comprising a first clamp configured to lock the first carriage in a force-fit manner, and a second clamp configured to lock the second carriage in a force-fit manner.
However, Ito discloses:
further comprising a first clamp configured to lock the first carriage in a force-fit manner, and a second clamp configured to lock the second carriage in a force-fit manner. [See Ito, col. 10 lines 49-55 discloses that first and second carriages are provided with pins (clamps) to fixedly secure them.] 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kazakevich in 

Regarding claim 20, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich discloses:
further comprising a printed circuit board connected to the first carriage; [See Kazakevich, col. 11 lines 9-22 discloses that image sensors are affixed to printed circuit boards; See Kazakevich, Fig. 8 illustrates the image sensors affixed to the carriage.]
wherein the first image sensor is fastened to the printed circuit board; and [See Kazakevich, col. 11 lines 9-22 discloses that image sensors are affixed to printed circuit boards]
However, Ito discloses:
wherein the printed circuit board has a flexible curved portion which facilitates a length compensation when moving the first carriage. [See Ito, col. 15 line 66-67 through col. 16 lines 1-38 discloses a flexible printed circuit board.  Particularly, that the PCB is rolled into a cylindrical form.  Note also, that the CCD is mounted to a surface of the flexible printed circuit board.]
See Examiner’s earlier rejection of claim 18 for motivation to combine.

Regarding claim 24, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
further comprising a guide rigidly connected to the first optical lens and the second optical lens, the guide having a first groove and a second groove facing away from the first  [See Ito, col. 8 lines 58 through col. 9 line 9 discloses guide slots 68 and 69 to guide first and second carriages.]
wherein first and second parallel straight edge portions of the first carriage are guided in the first and second grooves, respectively. [See Ito, col. 8 lines 58 through col. 9 line 9 discloses guide slots 68 and 69 to guide first and second carriages.  Further, the outer cylinder having an axial guide groove extending through the entire length of the cylinder; See Ito, Col. 9 lines 39-63 further discloses an axial slider projecting into the axial guide groove.]
See Examiner’s earlier rejection of claim 18 for motivation to combine.

Regarding claim 25, Kazakevich in view of Noack in view of Ito discloses all the limitations of claim 24, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
wherein respectively one edge portion from each one of the two carriages is arranged, one next to the other, in each one of the two grooves. [See Ito, Fig. 5B illustrates slots 52 and 53 end to end.]
See Examiner’s earlier rejection of claim 18 for motivation to combine.

Regarding claim 31, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
further comprising a flexible printed circuit board connecting the first image sensor to a signal processing device. [See Ito, col. 16 lines 12-15 discloses a flexible printed circuit board connecting a CCD to an electronics unit EU.]
See Examiner’s earlier rejection of claim 18 for motivation to combine.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich in view of Noack in view of Kennedy et al. (US 5575757 A) (hereinafter Kennedy).
Regarding claim 30, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kazakevich in view of Noack does not appear to explicitly disclose:
further comprising a handle and a shaft extending from the handle; 
wherein the housing forms an outer surface of the handle.
However, Kennedy discloses:
further comprising a handle and a shaft extending from the handle; [See Kennedy, Fig. 2 illustrates handle (16) and “elongated insertion section” (12).]
wherein the housing forms an outer surface of the handle. [See Kennedy, Fig. 2 illustrates handle (16) as encompassing housing 12, containing image sensor CCD (24).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kazakevich in view of Noack to add the teachings of Kennedy in order to allow a user to appropriately position an elongated insertion section of an endoscope.

Regarding claim 32, Kazakevich in view of Noack discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Kennedy discloses:
further comprising a guide having at least one groove; [See Kennedy, col. 5 lines 4-19 discloses diametrically opposed helical grooves.]
[See Kennedy, col. 4 lines 64-67, and col. 5 lines 1-19 discloses that an actuator 62, guided by the grooves, moves a CCD tube within housing 12.]
See Examiner’s earlier rejection of claim 30 for motivation to combine.












(2) Response to Argument
	1.1  Response to appellant’s argument that it would not have been obvious to modify the endoscope of Kazakevich in view of Noack to arrive at the “optical instrument” recited in claim 14.

	Appellant argues the following on pages 5-8 of the filed appeal brief:

	“The alleged motivation for modifying Kazakevich (i.e., “allowing an operator to select any direction of view without loss of stereoscopic effect”) appears to assume that Kazakevich discloses a lateral viewing endoscope, and that rotation of the Kazakevich endoscope about its longitudinal axis therefore results in a changed viewing direction and necessitates an axial movement of the image sensors to account for the changed viewing direction. However, as discussed above, Kazakevich discloses a forward viewing endoscope, and there is no change in viewing direction when a forward viewing endoscope is rotated about its longitudinal axis. Thus, contrary to the allegation in the Office Action, it would not have been obvious to modify the Kazakevich endoscope to account for such a change in viewing direction.”

The Examiner respectfully disagrees.

Kazakevich, column 12, lines 40-50 discloses moving image sensors (albeit, laterally), electronically shifting an image, or physically moving upstream optics each as methods of reducing parallax and maintaining an optimum focus/view.  Hence, framing the fact that since Kazakevich does not explicitly disclose shifting a longitudinal position of image sensors, per se.  Modification with Noack’s disclosure would thus account for rotation of an endoscope about a longitudinal axis so as to enable a variably adjustable viewing angle. 
Appellant argues that in the absence of axial movement of the viewing window relative to the image sensors, there would be no need for axial movement of the image sensors.  The Examiner’s proposed motivation for combining the teachings of Kazakevich with Noack, however, is to allow an operator to select any direction of view without loss of stereoscopic effect.  Hence, providing axially movable sensors in a longitudinal direction as per the disclosure of Noack would enable variably adjustable viewing angles.
Further, in response to appellant’s arguments that the teachings of Noack’s lateral viewing endoscope are incompatible with Kazakevich’s forward viewing endoscope, see Noack, ¶ [0021] which discusses an endoscope with a flexible shaft that can assume a 0 degree direction of view (or, per appellant’s above descriptions, a “forward viewing endoscope”) aligned in a longitudinal direction of the endoscope – framing the combination in terms of both lateral and forward viewing direction endoscopes.

	1.2  Response to appellant’s argument that the proposed modification of Kazakevich in view of Noack would not have arrived at the “optical instrument” recited in claim 14.

Appellant argues the following on pages 8-9 of the filed appeal brief:

Modifying the Kazakevich endoscope to incorporate the teachings of Noack would have resulted in the image sensors being axially moveable together with the optical relay systems 404A, 404B (i.e., the alleged “first optical lens” and “second optical lens”).” 

The Examiner respectfully disagrees.

In response to applicant's argument that the proposed modification of Kazakevich in view of Noack would not have arrived at the features of an “optical instrument” having “a first carriage…moveable…relative to the first optical lens and in a direction parallel to a longitudinal axis…” and “a second carriage…moveable…relative to the second optical lens and in a direction parallel to the longitudinal axis”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
See Noack, ¶ [0032]-[0033], which discloses that a certain amount of axial shiftability can be provided of the image sensors relative to each other in order to compensate for differences in the sections of the path of light directed to the image sensors.  Hence clearly at least suggesting the axial (longitudinally) shiftable image sensors relative to each other.

	2.0  Response to appellant’s argument that the cited references fail to disclose or suggest the features of claim 27.

Appellant argues the following on pages 9-11 of the filed appeal brief:

the proposed modification of Kazakevich in view of Noack would have resulted in the alleged “carriages” of Kazakevich being moveable both parallel and perpendicular relative to the longitudinal axis of the endoscope…”

The Examiner respectfully disagrees.

In response to applicant's argument that the proposed modification of Kazakevich in view of Noack would have resulted in the alleged “carriages” of Kazakevich being moveable both parallel and perpendicular relative to the longitudinal axis of the endoscope, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Noack, Fig. 1b) and 1d) illustrate a first lens rod assembly 4 and first image sensor 5 and second lens rod assembly 4’ and second image sensor 5’ shifting with respect to each other in a direction parallel to a longitudinal axis “extending between a proximal end and a distal end of the optical instrument”.  Noack, ¶ [0024] explicitly discloses that a distal end of the optical instrument is included with a viewing window, and two rod lens systems are provided parallel to each other.  Returning to Figs. 1b) and 1d), image sensors 5 and 5’ are positionally displaced along a longitiudinal axis defined by the distal end (marked by element 2, the viewing window), and a proximal end (marked by element 7, a data supply cable).

	3.0  Response to appellant’s argument that the cited references fail to disclose or suggest the features of claim 28.

Appellant argues the following on pages 11-12 of the filed appeal brief:

“The alleged fixation of the first and second optical lenses 404A, 404B of Kazakevich relative to the housing 408 is irrelevant to whether the elements 412A, 412B in Fig. 8 of Kazakevich (i.e., the alleged “first carriage” and “second carriage”) are configured such that “one edge portion from each one of the two carriages is arranged, one next to the other…” as claimed”

The Examiner respectfully disagrees.

The Examiner notes that nowhere in Appellant’s claim 28 is the language “wherein respectively one edge portion from each of the two carriages is arranged, one next to the other, in each one of the two grooves” found.  It appears that claim 25 contains the language presented in Appellant’s above argument, however the Examiner additionally notes that in the Final Rejection of 7/06/2020, it is prior art of record “Ito”, not Kazakevich which is relied upon for teaching the limitations in question.

	4.0  Response to appellant’s argument that the cited references fail to disclose or suggest the features of claim 13.

Appellant argues the following on pages 12-13 of the filed appeal brief:

“the proposed modification of Kazakevich in view of Noack would not have arrived at a method including the claimed “moving” and “locking” steps.
To the extent the Office Action proposes modifying the Kazakevich endoscope to include the axially-movable image sensors of Noack while maintaining the fixed positions of the optical relay systems 404A, 404B, Appellant submits that axial movement of the image sensors relative to the optical relay systems 404A, 404B would cause the image captured by the image sensor to move out of focus.” 



In response to applicant's argument that the proposed modification of Kazakevich in view of Noack would cause the image captured by the image sensor to move out of focus based on modifying the Kazakevich endoscope to include the axially-movable image sensors of Noack while maintaining the fixed positions of the optical relay systems 404A, 404B, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Schwarz, not Noack or Kazakevich is relied upon for teaching the aspect of locking the carriage with the image sensor at the position within the housing in which the image sensor captures the image in focus.  With regard to the limitation of “moving a carriage with the image sensor to a position within the housing in which the image sensor captures the image in focus,” See Noack, ¶ [0032]-[0033], which discloses that a certain amount of axial shiftability can be provided of the image sensors relative to each other in order to compensate for differences in the sections of the path of light directed to the image sensors.  The image sensor carriages hence are shiftable/movable within the housing of the endoscope, and compensate for differences in light pathing directed toward the image sensor, which would directly influence and impact the focus of images captured by the sensors.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482   


/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.